AP-77,038
         FILED IN                                                     COURT OF CRIMINAL APPEALS
COURT OF CRIMINALAPPEALS                                                              AUSTIN, TEXAS
                                                                     Transmitted 6/15/2015 4:02:26 PM
       June 16, 2015
                                                                       Accepted 6/15/2015 4:07:40 PM
                                                                                       ABEL ACOSTA
   ABEL ACOSTA, CLERK               No. AP-77,038                                             CLERK


                        IN THE COURT OF CRIMINAL APPEALS
                                 AT AUSTIN, TEXAS




                           US CARNELL PETETAN, JR., a/k/a,
                          CARNELL PETETAN, JR., Appellant

                                           v.



                                THE STATE OF TEXAS




    MOTION FOR EXTENSION OF TIME TO FILE APPELLANT'S BRIEF




   TO THE HONORABLE JUDGES OF THE TEXAS COURT OF CRIMINAL
   APPEALS:


         Comes now, US Carnell Petetan, Jr., Appellant in the above styled and

   numbered cause and would show this honorable Court the following:

                                           I.


         Petetan was convicted in the above cause for the offense of capital murder

   and punishment was at death. Notice of appeal was timely filed and the appeal

   docketed in this Court.
                                         II.


      A clerk's record was filed on September 4, 2014. A reporter's record was

filed on March 3, 2015. Petetan's brief is due on July 1, 2015.

                                        III.



      Appellant seeks a 60 day extension of the current deadline in which to file

Appellant's brief, up to and including, August 31, 2015.

                                        IV.


      This request is based on the following facts which prevent counsel for

Appellant from preparing the brief by the current deadline:

      The record in this cause is voluminous. It is comprised of 67 volumes and

various electronic exhibits. The record is 10,498 pages in length. Counsel will not

have the opportunity to review the record and prepare Appellant's brief by July 1,

2015. Filing of the brief cannot be accomplished by the current deadline while still

effectively representing Appellant on direct appeal to this Court.

                                         V.


      This is the second request for an extension to file Appellant's brief and will

be the last such request.
                                    PRAYER


      Appellant requests this Court grant the motion and extend the time to file

Appellant's brief by 60 days, up to and including, August 31, 2015.

                                                   Respectfully submitted,

                                                   /s/Richard E. Wetzel
                                                   Richard E. Wetzel
                                                   State Bar No. 21236300


                                                   1411 West Ave., Suite 100
                                                   Austin, Texas 78701

                                                   (512)469-7943
                                                   (512)474-5594
                                                   wetzel_law@141 lwest.com

                                                   Attorney for Appellant
                                                   US Carnell Petetan, Jr.

                         CERTIFICATE OF SERVICE


      This is to certify a true and correct copy of this pleading was mailed to
Counsel for the State of Texas, Abel Reyna, Criminal District Attorney, 219 N. 6l
St., Ste. 200, Waco, TX, 76701 on this the 15th day of June, 2015.

                                                   /s/Richard E. Wetzel
                                                   Richard E. Wetzel
                                                   State Bar No. 21236300